241 S.W.3d 441 (2007)
Lucille F. DUNCAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67621.
Missouri Court of Appeals, Western District.
December 26, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Irene C. Karns, Columbia, MO, for appellant.
Before HOWARD, C.J., and SPINDEN and HOLLIGER, JJ.

Order
PER CURIAM.
Lucille Duncan appeals the denial of her Rule 29.15 Motion for ineffective assistance of counsel. Duncan argues that because her trial attorney failed to call two witnesses, she did not receive adequate representation. The judgment of the motion court is affirmed. Duncan's trial attorney acted as a reasonably competent lawyer in deciding not to call either witness.
Rule 84.16(b).